  Case: 1:18-cv-07865 Document #: 248 Filed: 06/05/20 Page 1 of 16 PageID #:3390




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

LINA DOU, et al.,                            )
                                             )   No. 18 CV 7865
                          Plaintiffs,        )
                                             )
      v.                                     )   Magistrate Judge Young B. Kim
                                             )
CARILLON TOWER/CHICAGO LP, et                )
al.,                                         )
                                             )   June 5, 2020
                          Defendants.        )

                    MEMORANDUM OPINION and ORDER

      In this class action lawsuit, Plaintiffs filed the current motion for negative

inferences and discovery sanctions against Defendants Carillon Tower/Chicago LP,

Forefront EB-5 Fund (ICT) LLC, Symmetry Property Development II LLC, and

Jeffrey Laytin (collectively “Defendants”) for their admitted violation of this court’s

March 17, 2020 order and what Plaintiffs characterize as Defendants’ “other

failures” in discovery. (R. 226, Pls.’ Mot. at 1-2.) For the following reasons, the

court finds that Defendants’ violation of its order is sanctionable, but a negative

inference sanction is not proportionate to Defendants’ conduct:

                                    Background

      The court describes the history of discovery in this case only to the extent

necessary to provide context for the arguments underlying Plaintiffs’ motion for

sanctions.   According to the amended complaint, Plaintiffs collectively invested

approximately $49.5 million in a downtown Chicago real estate project (“the

Project”) spearheaded by Defendants. (R. 69, First Am. Compl. at 1-2.) Plaintiffs
  Case: 1:18-cv-07865 Document #: 248 Filed: 06/05/20 Page 2 of 16 PageID #:3391




charge that Defendants stole their invested funds from the escrow account held

with TD Bank, N.A. (“TD Bank”). (Id. ¶¶ 23, 30.) They allege that construction on

the Project was scheduled to begin in 2015, but “no shovel was ever put into the

ground” because the Project “does not exist and will never exist.” (Id. at 1-2, ¶ 48.)

Plaintiffs therefore claim that they are victims of a fraud perpetrated by Defendants

and seek the return of their money. (Id. ¶¶ 123-134.)

      During discovery the main point of contention among the parties has

centered around Plaintiffs’ efforts to determine the present location of their money.

At a hearing on February 21, 2019, the court noted that “getting information about .

. . where the money is, is the key to everything in this case.” (R. 71, Hr’g Tr. at 6-7.)

In September 2019 Plaintiffs moved to compel Defendants to produce outstanding

discovery responses to get to the bottom of where Plaintiffs’ money went. (R. 157,

Pls.’ Mot. to Compl.) At the time, Defendants had answered Plaintiffs’ requests

only partially, had served unverified responses littered with objections, and had not

turned over a single document. (Id. ¶¶ 6-7.) The following production request is

pertinent to Plaintiffs’ present motion:

      REQUEST FOR PRODUCTION NO. 5: Produce the chronological
      banking and accounting records for the approximately $49 Million in
      Chinese investor funds from the point in time those funds were
      released from the T.D. Bank Escrow fund through to the present.
      Those records should, without limitation, include the release to
      Carillion Tower/Chicago LP, the loan to Symmetry Tower/Chicago
      Properly Owner LLC, and subsequent spending—showing each
      expenditure and recipient, each asset or service purchased, and the
      location of any remaining current holdings/funds and the party and/or
      entity(ies) that control the account(s) where any such remaining
      Chinese investor funds are being held currently.




                                           2
  Case: 1:18-cv-07865 Document #: 248 Filed: 06/05/20 Page 3 of 16 PageID #:3392




(R. 157-1, Ex. at 11.) On November 7, 2019, the court granted Plaintiffs’ motion to

compel in part and ordered Defendants to answer and produce documents to select

discovery requests, including Request No. 5, by November 21, 2019. (R. 175.) The

case was then referred to this court for discovery supervision. (Id.; R. 176.)

        In December 2019 Plaintiffs filed a motion for default judgment based in part

on Defendants’ continued failure to obey the court’s November 7, 2019 order.

(R. 179, Pls.’ Mot. for Default Jdg.) Although Plaintiffs withdrew their demand for

litigation-ending sanctions, this court awarded Plaintiffs sanctions for Defendants’

failure to “make any effort to comply with the subject order” and made it clear that

this course of conduct is not acceptable. (R. 196.) Specifically, the court assessed a

fine of $1,000 for each week Defendants remained out of compliance with the court’s

November 7, 2019 order and required Defendants to pay Plaintiffs’ attorney’s fees.

(Id.)   Despite the accumulating fine, nearly a month passed before Defendants

produced their overdue discovery responses on February 24, 2020. (R. 208.) In the

interim, TD Bank produced bank statements in response to Plaintiffs’ subpoena,

showing transactions for all accounts in the names of each Defendant from 2014

forward. (R. 192, TD Bank’s Mot. for Protective Order at 1.)

        In an effort to resolve the key factual issue in this case and propel this

litigation forward, the court ordered Defendants to submit a chronology by March

13, 2020, showing with citations to TD Bank records how the funds Plaintiffs

invested flowed through Defendants and their related entities to outside entities

and vendors. (R. 208.) On March 17, 2020, the court entered an order granting




                                           3
  Case: 1:18-cv-07865 Document #: 248 Filed: 06/05/20 Page 4 of 16 PageID #:3393




Defendants’ request for a 21-day extension to submit this chronology. (R. 218.) In

that order the court established a “firm deadline” of April 3, 2020. (Id.) The court

also noted that the unfolding public health crisis would not delay Defendants’

obligation to submit the chronology by the deadline.       (Id.)   This court further

warned Defendants that if they did not comply with the court’s order, it would

entertain a motion for negative inferences to be drawn from their failure. (Id.)

         Defendants ignored this order and instead filed a report informing the court

that they could not meet the deadline because of the “stay at home” or “shelter in

place” orders and “problems with counsel’s home wifi connection.” (R. 225, Defs.’

First Report ¶¶ 2-3.) In their report, Defendants represented to this court that they

would “file the chronology no later than [] April 8, 2020.” (Id. ¶ 3.) Defendants

never requested, nor did this court approve such an extension. Four days after

Defendants’ production deadline, on April 7, 2020, Plaintiffs filed the current

motion seeking an adverse inference sanction, among other forms of sanction, based

on Defendants’ failure to comply with this court’s March 17, 2020 order. (R. 226,

Pl.’s Mot. at 2.) Meanwhile, Defendants’ self-extended April 8, 2020 deadline to file

the chronology came and went without any progress. In their response to Plaintiffs’

motion, filed on April 28, 2020, Defendants admit their failure to comply with the

court-ordered deadline and resolved to “report to the Court with either the

completed chronology or a date to provide it on May 1, 2020.” (R. 232, Defs.’ Resp.

at 8.)




                                           4
  Case: 1:18-cv-07865 Document #: 248 Filed: 06/05/20 Page 5 of 16 PageID #:3394




      After the parties fully briefed the current motion for sanctions, Defendants

filed a series of reports further extending their self-extended deadlines to submit

the chronology, without seeking the court’s permission for any extension. (R. 234,

Defs.’ Second Report (“no later than May 8, 2020”); R. 236, Defs.’ Third Report (“will

provide the Court with an update no later than May 15, 2020”); R. 242, Defs.’

Fourth Report (“If defendants have not produced the chronology to the Court and

plaintiffs by May 22, 2020 . . . they will file a further report”); R. 244, Defs.’ Fifth

Report (offers no date).) Again, Defendants have never requested, nor has this

court approved, an extension of the firm deadline that this court set in its March 17,

2020 order. Not surprisingly, Defendants still have not produced a chronology.

                                       Analysis

      Plaintiffs request sanctions for Defendants’ failure to produce a chronology in

accordance with this court’s March 17, 2020 order and for other discovery failures.

The court’s authority to sanction a party flows from Federal Rule of Civil Procedure

37(b)(2), under which sanctions are available against a party that “fails to obey an

order to provide or permit discovery,” and its inherent power to “fashion an

appropriate sanction for conduct which abuses the judicial process,” see Chambers v.

NASCO, Inc., 501 U.S. 32, 46 (1991). Available sanctions under Rule 37 range from

monetary sanctions to dismissal, including adverse inference jury instructions. See

Fidelity Nat’l Title Ins. Co. of N.Y. v. Intercounty Nat’l Title Ins. Co., No. 00 CV

5658, 2002 WL 1433584, at *2 (N.D. Ill. July 2, 2002). Whether invoking Rule 37 or

exercising its inherent power, the court must ensure that whatever sanctions are




                                           5
  Case: 1:18-cv-07865 Document #: 248 Filed: 06/05/20 Page 6 of 16 PageID #:3395




imposed are “proportionate to the circumstances.” Donelson v. Hardy, 931 F.3d 565,

569 (7th Cir. 2019), petition for cert. filed (U.S. Oct. 30, 2019) (No. 19-6447).

A.      Defendants’ Noncompliance

        Plaintiffs’ first argument is that Defendants should be sanctioned because

they failed to comply with this court’s order of March 17, 2020, which directed

Defendants to submit a chronology showing the flow of Plaintiffs’ money by April 3,

2020.    (R. 226, Pls.’ Mot. at 1-2.)   Defendants “acknowledge that they failed to

produce a chronology . . . by the Court-imposed deadline.” (R. 232, Defs.’ Resp. at 1.)

Nonetheless, Defendants insist that sanctions are not warranted because: (1) the

pandemic and the resulting stay-at-home orders have constrained working

conditions; (2) their overall discovery record demonstrates substantial effort and

compliance; and (3) the court’s March 17, 2020 order was not a conventional

discovery order. (Id. at 3-6.) The court addresses each of these arguments in turn.

        Defendants assert that the stay-at-home orders prompted by the coronavirus

pandemic have “delayed and impacted their ability to review the underlying bank

records” that they are citing to in the chronology. (Id. at 3.) More specifically, they

contend that corresponding with TD Bank about the records it produced has been

particularly difficult because “day-to-day bankers are furloughed,” “not receiving or

answering email,” and “[a]ll but one TD branch is closed.” (Id.) Defendants also

contend that their “small staff” and “outside lawyers and accountants,” with whom

they presumably must communicate and coordinate to complete the chronology, are

facing “similar restrictions and constraints on their work.” (Id.) They implore the




                                            6
  Case: 1:18-cv-07865 Document #: 248 Filed: 06/05/20 Page 7 of 16 PageID #:3396




court to consider that when it determined that the Northern District of Illinois’s

general orders in response to the unfolding public health crisis would not delay

Defendants’ obligation to submit a chronology by April 3, 2020, “the score, scale[,]

and impact of the crisis were not fully apparent.” (Id.)

      While it is true that the country was in the early stages of the novel

coronavirus outbreak when the court issued its order on March 17, 2020,

Defendants’ failures to comply with discovery orders precede the World Health

Organization’s declaration that the spread of COVID-19 had become a pandemic.

The information this court ordered Defendants to produce by April 3, 2020, was the

subject of Plaintiffs’ motion to compel filed in September 2019, (R. 157), which the

court granted in part and denied in part on November 7, 2019, (R. 175).

Specifically, the court ordered Defendants to “[p]roduce the chronological banking

and accounting records for the approximately $49 Million in [Plaintiffs’] invest[ed]

funds from the point in time those funds were released from the T.D. Bank Escrow

fund through the present.” (Id. at 4 (directing Defendants to produce responsive

documents to production Request No. 5 by November 21, 2019); see also R. 179, Pls.’

Mot. for Default Jdg. at 7.) Defendants did not comply with this requirement and

continued to flout it even after the court provided them with multiple opportunities

to comply and imposed modest monetary sanctions. (R. 196; R. 208; R. 218.)

      Although Defendants’ dilatory conduct had been on-going for months, it only

increased with the outbreak of the coronavirus. In the time since Plaintiffs filed the

present motion, Defendants have represented to this court that they would “provide




                                          7
  Case: 1:18-cv-07865 Document #: 248 Filed: 06/05/20 Page 8 of 16 PageID #:3397




the chronology no later than May 8, 2020,” (R. 234, Defs.’ Second Report), and then

maybe by May 15, 2020, (R. 236, Defs.’ Third Report), and, most recently, by some

future date unknown to them, (R. 244, Defs.’ Fifth Report). In addition to their bald

assertion that the coronavirus pandemic delayed their ability to submit the

chronology on time, Defendants now state that “[o]ne of the difficulties in

completing the chronology arose from a bank statement in the production” that

“does not have as much detail compared to other bank statements.” (R. 236, Defs.’

Third Report ¶ 2.) They say that they obtained additional bank statements from

TD Bank but that the statements do not “have bates numbers” and, therefore, they

cannot “complete the chronology with citations as ordered” by this court. (R. 244,

Defs.’ Fifth Report ¶¶ 3-5.)    This attempt to blame TD Bank for Defendants’

continued failure to submit the chronology is unavailing. TD Bank is a third-party

entity that merely responded to a records subpoena. The blame lies solely with

Defendants.

      The court is keenly aware of the challenges that the coronavirus pandemic

presents to traditional litigation, but it is not the right of a party to restructure

court deadlines at will. More importantly, Defendants have yet to explain why the

current public health crisis has impacted their ability to explain the flow of funds,

which they controlled, by examining their own bank records. If Defendants were

unable to submit the chronology by the court-ordered deadline of April 3, 2020, for

whatever reason, they should have requested an extension of the deadline rather

than acting unilaterally to extend it through a series of “reports.” At this point




                                         8
    Case: 1:18-cv-07865 Document #: 248 Filed: 06/05/20 Page 9 of 16 PageID #:3398




more than two months have passed since the court’s deadline, yet Defendants still

have not submitted a chronology.           The court therefore is unpersuaded by

Defendants’ assertion that the pandemic is “the most compelling reason”—or even a

legitimate reason—why sanctions are not warranted in this case. 1

        Defendants’ attempt to excuse their recent conduct by asserting that they

have otherwise substantially complied with discovery requirements is similarly

unavailing. Defendants argue that sanctions are not warranted because, aside from

their failure to comply with the court’s November 7, 2019 and March 17, 2020

orders, they have “otherwise complied with their discovery obligations.” (R. 232,

Defs.’ Resp. at 5.) But their matter-of-fact admission of their ongoing defiance of

court orders hardly supports their characterization of their discovery history as one

of substantial effort and compliance. Moreover, Defendants’ suggestion that their

failure to fully comply with the court’s November 7, 2020 order is somehow absolved

by the fact that “they paid in full the resulting sanction” imposed by this court, (id.),

reflects a troubling misunderstanding of the purpose of the prior sanctions order.

Satisfying a sanctions order does not relieve a party of its future discovery

obligations or wipe the slate clean with respect to the history of its discovery

conduct.     For these reasons, the court rejects Defendants’ discovery record

argument.



1  Defendants’ complaint that Plaintiffs are being allowed to “take full advantage”
of this District’s general orders that have extended discovery deadlines in response
to the pandemic and they are not, (R. 232, Defs.’ Resp. at 5), is not well-taken given
Defendants’ own continued failures to adhere to court deadlines.



                                           9
 Case: 1:18-cv-07865 Document #: 248 Filed: 06/05/20 Page 10 of 16 PageID #:3399




      Defendants’ argument that the court’s March 17, 2020 order is not a

conventional discovery order is also without merit.        First, courts have broad

discretion to manage discovery in a fashion that supports the full disclosure of all

relevant and discoverable information under Rule 26. Crawford-El v. Britton, 523

U.S. 574, 598 (1998); Patterson v. Avery Dennison Corp., 281 F.3d 676, 681 (7th Cir.

2002); see also Fed. R. Civ. P. 26(b)(1) (“Parties may obtain discovery regarding any

nonprivileged matter that is relevant to any party’s claim or defense.”). Here, as

already discussed, Plaintiffs requested a chronology of sorts in their initial

production requests and, despite their partially successful motion to compel,

Defendants failed to produce it. Therefore, the court did not transcend its authority

when it ordered Defendants to produce information that was originally requested by

Plaintiffs, albeit with citations to records subsequently produced by TD Bank.

      Moreover, the fact that the court has ordered Defendants to cite to records

produced by TD Bank does not, as Defendants assert, make the chronology “a

Court-devised affirmative analysis project.” (R. 232, Defs.’ Resp. at 5.) Rather, the

citations are necessary to aid Plaintiffs in identifying the expenditures made by

Defendants and their related entities as well as the present location of any

remaining invested funds. Only Defendants are privy to this information. The

essential theory of Plaintiffs’ case is that Defendants wrongfully diverted Plaintiffs’

money from escrow for Defendants’ own benefit unrelated to the Project. (R. 69,

First Am. Compl. at 2.) In light of Plaintiffs’ fraud theory, the chronological flow of




                                          10
    Case: 1:18-cv-07865 Document #: 248 Filed: 06/05/20 Page 11 of 16 PageID #:3400




their money and the bank records revealing that chronology are indeed the key to

this case.

        Finally, Defendants unpersuasively argue that the court should “grant them,

retrospectively, the time they need to complete the [chronology] to their

satisfaction.” (R. 232, Defs.’ Resp. at 6.) According to Defendants, they are entitled

to this additional time because, according to them, the court’s order shifted the

burden of assessing the records produced by TD Bank from Plaintiffs to Defendants.

(Id.)   They also assert in a footnote that they are uncomfortable preparing a

chronology because Plaintiffs have a claim for accounting. (Id. at n.1.) Again, the

court has not ordered Defendants to present an analysis of the strengths and

weaknesses of their case. It merely required Defendants to cite to their own bank

records to show where Plaintiffs’ money went.       For these reasons, Defendants’

failure to submit the chronology by April 3, 2020, amounts to a sanctionable Rule 37

violation.

B.      Other Failures

        In addition to their argument regarding Defendants’ failure to provide the

ordered chronology, Plaintiffs argue that sanctions are warranted because of “other

failures.” 2   (R. 226, Pls.’ Mot. at 2.)      But Plaintiffs’ arguments here are

underdeveloped and unsupported.          For example, Plaintiffs take issue with


2   In their reply, Plaintiffs also criticize Defendants for failing to disclose in
discovery “all of the lawsuits against them,” including those involving the land
parcels identified for the Project. (R. 233, Pls.’ Reply at 3-4.) Because Plaintiffs
raise this issue for the first time in their reply, the court will not address it. See
Mendez v. Perla Dental, 646 F.3d 420, 424 (7th Cir. 2011) (“[A]rguments raised for
the first time in the reply brief are waived.”).

                                          11
 Case: 1:18-cv-07865 Document #: 248 Filed: 06/05/20 Page 12 of 16 PageID #:3401




Defendants’ failure to produce a copy of a pertinent loan agreement between the

lender, Defendant Carillon, and the borrower, a related non-party entity referred to

as the “Project owner,” because they are “saying they cannot find it.” (Id. at 2-3.)

But Plaintiffs point to no proof that Defendants have falsely represented “that they

cannot locate the complete original signed copy” of the loan agreement. (R. 232,

Defs.’ Resp. at 6.) Plaintiffs also accuse Defendants—specifically Jason Ding, the

manager of Defendant Symmetry—of misrepresenting facts about the Project

owner’s ability to “receive a loan, make payments, and then pay back the loan,” and

lying under oath about a prospective loan related to a real estate project in Hawaii.

(R. 226, Pls.’ Mot. at 3-4.) But the court is unable to evaluate the propriety of these

accusations because the deposition transcript on which Plaintiffs rely is not part of

the record.   (See R. 288 (explaining circumstances leading to the documents

Plaintiffs purported to file under seal as exhibits to their motion for sanctions being

removed from the docket).) In short, Plaintiffs did not sufficiently support their

claim that discovery sanctions are warranted for “other failures.”

C.    Sanctions

      Having concluded that Defendants failed to submit a chronology by the court-

ordered deadline of April 3, 2020, and in light of their continued defiance of the

court’s order, the court must fashion an appropriate sanction. The court has broad

discretion in its choice of sanction. Nat’l Hockey League v. Metropolitan Hockey

Club, Inc., 427 U.S. 639, 642-43 (1976); Long v. Steepro, 213 F.3d 983, 988 (7th Cir.

2000) (noting “courts have considerable discretion in imposing sanctions to control




                                          12
 Case: 1:18-cv-07865 Document #: 248 Filed: 06/05/20 Page 13 of 16 PageID #:3402




their dockets”). To this end, the court is not required to apply the “least drastic”

sanction when confronted with a party’s failure to comply with a discovery order,

but rather should assign a sanction that is proportionate to the circumstances. See

River v. City of Chi., 333 F.3d 780, 784 (7th Cir. 2003). “Considerations relevant to

proportionality include the extent of the misconduct, the ineffectiveness of lesser

sanctions, the harm from the misconduct, and the weakness of the case.” Donelson,

931 F.3d at 569.

      Plaintiffs argue that the court should exercise its authority under Rule 37 to

issue a negative, or adverse, inference jury instruction relative to Defendants’

“refus[al] to disclose where [Plaintiffs’] money is[,] or where it went.” (R. 226, Pls.’

Mot. at 2.) They correctly note that this court said that it would be willing to

entertain such a sanction if Defendants failed to submit a chronology by the April 3,

2020 deadline.     (Id.)   Defendants respond that the court should refrain from

imposing an adverse inference sanction because this sanction is reserved for

“egregious circumstances, wholly absent here, such as where a party willfully

destroys evidence.” (R. 232, Defs.’ Resp. at 2.) According to Defendants, “[t]he most

sanction the Court should impose . . . if any, is a modest monetary sanction for

[their] delay” in submitting the chronology. (Id.)

      An adverse inference instruction has been deemed as being among “the most

extreme sanctions available pursuant to the Federal Rules of Civil Procedure and

this Court’s inherent power.” See Cohn v. Guaranteed Rate, Inc., 318 F.R.D. 350,

355 (N.D. Ill. 2016). For this reason, the Seventh Circuit requires a finding that the




                                          13
 Case: 1:18-cv-07865 Document #: 248 Filed: 06/05/20 Page 14 of 16 PageID #:3403




offending party acted in “bad faith,” meaning, in this context, for the purpose of

hiding adverse information. See also Bracey v. Grondin, 712 F.3d 1012, 1019 (7th

Cir. 2013) (“A party destroys a document in bad faith when it does so for the

purpose of hiding adverse information.”) (quotations omitted). The movant bears

the burden to make this showing, id., though the court may also rely on “the totality

of the circumstances” to infer bad faith, see S.C. Johnson & Son, Inc. v. Louisville &

Nashville R. Co., 695 F.2d 253, 259 (7th Cir. 1982).

      The court agrees with Plaintiffs that Defendants’ dilatory conduct detailed

above demonstrates bad faith. However, whether Defendants’ conduct in failing to

submit a chronology warrants the “extreme sanction[]” of an adverse inference

instruction is a closer call. On the one hand, Defendants’ misconduct is extreme in

that it challenges the integrity of the judicial system and flouts their obligations

under the federal discovery rules, which were crafted to “enhance the fairness of the

litigation process by avoiding a trial (or summary judgment) by ambush.”

MemberSelect Insur. Co. v. Electrolux Home Prods., Inc., No. 13 CV 4097, 2015 WL

6083201, at *8 (N.D. Ill. Oct. 15, 2015). Their conduct also challenges this court’s

power to manage and ensure the expeditious resolution of cases on its docket. See

Chambers, 501 U.S. at 43 (stating courts are vested with the control “to manage

their own affairs so as to achieve the orderly and expeditious disposition of cases”).

Indeed, the court’s warnings to Defendants that their discovery failures were not

acceptable and could result in the imposition of an adverse inference sanction were

ineffective. (R. 196; R. 218.) Further, Defendants history of noncompliance with




                                         14
    Case: 1:18-cv-07865 Document #: 248 Filed: 06/05/20 Page 15 of 16 PageID #:3404




discovery orders despite the imposition of lesser monetary sanctions suggests that

such a sanction would be ineffective in this instance.          (See R. 208 (noting

“Defendants produced discovery responses on February 24, 2020,” nearly a month

after the court “assessed [a] $1,000 fine, to be paid to Plaintiffs, for each week they

are out of compliance with the court’s November 7, 2020 order,” (R. 196)).)

        But on the other hand, at this juncture, discovery is still ongoing, and the

court has not yet scheduled a deadline for completing fact discovery. As of the filing

of Defendants’ response, Plaintiffs had yet to issue their own discovery responses.

(See R. 232, Defs.’ Resp. at 5.)      And, while Plaintiffs were forced to expend

attorney’s fees and costs in pursuing the present motion, this financial prejudice can

be addressed by requiring Defendants to reimburse Plaintiffs for the additional

attorney’s fees that they incurred.

        Considering these factors, the court finds that an adverse inference

instruction would be out of proportion to Defendants’ conduct—which the court has

found is limited to their failure to comply with the court’s March 17, 2020 order.

That said, the court does not condone Defendants’ flagrant disregard of the court-

imposed deadline and agrees with Plaintiffs that “a stiff penalty” is in order.

Accordingly, Defendants are ordered to: (1) produce the chronology of funds by no

later than June 26, 2020 3; (2) pay monetary sanctions in the amount of $18,000

($2,000 per week from April 3, 2020, to the date of this order) to Plaintiffs; (3) pay



3  If Defendants fail to comply with this new deadline, the court would again
entertain a motion to impose the negative inference sanction on the basis that they
are actively concealing adverse information.

                                          15
 Case: 1:18-cv-07865 Document #: 248 Filed: 06/05/20 Page 16 of 16 PageID #:3405




an additional monetary sanction of $1,000 per day from the date of this order to

June 26, 2020, or until a complete chronology accounting for the invested funds is

produced, whichever is earlier; and (4) pay Plaintiffs’ attorney’s fees in connection

with briefing the motion for sanctions.

                                    Conclusion

      For the foregoing reasons, Plaintiffs’ motion for negative inferences and

discovery sanctions is granted in part and denied in part.

                                               ENTER:


                                               ____________________________________
                                               Young B. Kim
                                               United States Magistrate Judge




                                          16
